Name: Commission Regulation (EEC) No 718/93 of 26 March 1993 amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hops production
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  plant product
 Date Published: nan

 27. 3 . 93No L 74/46 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 718/93 of 26 March 1993 amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hops production Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production ('), as last amended by Regulation (EEC) No 3338/92 (2), and in particular Article 2 (6) thereof, Whereas, pursuant to Article 7 (3) of Regulation (EEC) No 1696/71 of 26 July 1971 on the common organiza ­ tion of the market in hops (3), as last amended by Regula ­ tion (EEC) No 3124/92 (4), new producer groups may be recognized during the period of implementation of the conversion programme submitted by a Member State ; whereas this Member State should be allowed to submit an additional varietal conversion programme which includes the plan of the newly recognized group ; whereas Commission Regulation (EEC) No 3889/87 (*), as last amended by Regulation (EEC) No 345/91 (6), should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 1 (2) of Regula ­ tion (EEC) No 3889/87 : 'Nevertheless, Member States may submit additional programmes before 31 December 1993 in order to include producer groups which were not included in their initial programmes.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 284, 7. 10 . 1987, p. 19 . 0 OJ No L 336, 20 . 11 . 1992, p. 3 . 0 OJ No L 175, 4. 8 . 1971 , p. 1 . (4) OJ No L 313, 30 . 10 . 1992, p. 1 . 0 OJ No L 365, 24. 12. 1987, p . 41 . (6 OJ No L 41 , 14 . 2 . 1991 , p. 18 .